Name: 95/355/Euratom: Commission Decision of 28 June 1995 concerning the conclusion of a memorandum of understanding for cooperation between the European Atomic Energy Community and the Government of Canada in the field of controlled nuclear fusion, by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  European construction;  electrical and nuclear industries;  cooperation policy;  America
 Date Published: 1995-09-06

 Avis juridique important|31995D035595/355/Euratom: Commission Decision of 28 June 1995 concerning the conclusion of a memorandum of understanding for cooperation between the European Atomic Energy Community and the Government of Canada in the field of controlled nuclear fusion, by the Commission for and on behalf of the Community Official Journal L 211 , 06/09/1995 P. 0030 - 0030COMMISSION DECISION of 28 June 1995 concerning the conclusion of a memorandum of understanding for cooperation between the European Atomic Energy Community and the Government of Canada in the field of controlled nuclear fusion, by the Commission for and on behalf of the Community (95/355/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101 (2) thereof,Whereas the Council, in its Decision of 20 February 1995 approved the conclusion, by the Commission, of the memorandum of understanding for cooperation between the European Atomic Energy Community and the Government of Canada in the field of controlled nuclear fusion,HAS DECIDED AS FOLLOWS:Article 1The memorandum of understanding for cooperation between the European Atomic Energy Community and the Government of Canada in the field of controlled nuclear fusion is hereby concluded for and on behalf of the Community.The text of memorandum of understanding is appended to this Decision.Article 2The Member of the Commission responsible for science, research and development or her designated representative is authorized to sign the memorandum of understanding for the purpose of binding the European Atomic Energy Community.Done at Brussels, 28 June 1995.For the CommissionJacques SANTERThe President